Title: Passports for Ships, 4 November 1781
From: Washington, George
To: 


                  
                      4 November 1781
                  
                  To all Commanders of Ships of War and Private Armed Vessels belonging to the United States & their Allies Cruising in the High Seas.
                  These are to Certify that the Ship Cockran of 247 Tons Burthen, Captain Bolton Commander, Navigated by forty Six British Seamen, Prisoners to His Most Christian Majesty, Transporting The Right Honble Earl Cornwallis, with twenty Six other Officers, & forty two British Soldiers, Prisoners of War to the United States of America, under a Flag of Truce, Hath permission to pass from York Town in Virginia to New York, and return with an equal number of healthy French or American Seamen in exchange for the present Crew.  That the Usages of War relative to Flags, being observed on the part of the said Vessel She is to pass and repass without interruption as aforementioned.  Given at Head Quarters near York Town this 4th day of November 1781.
                  
                     G. Washington.
                  
                  
                     N.B.  Passports granted to two other Vessels as follows Vizt: Lord Mulgrave...320 Tons.  Andrew Casterly, Master. 50 Seamen, Carrying 103 Officers, 125 Soldiers, Servants.
                     Ship Andrew, 250 Tons.  Francis Todridge, Master, 44 Seamen, Carrying 101 Officers, 118 Soldiers, Servants.
                     Sloop, Delight, 40 Tons.  John Kerr, Master,  3 American Seamen, Carrying 5 British Commissaries, 1 Commy of Prisoners (not a Prisoner) 13 Merchants.
                     Sloop Molly.  40 Tons.  Samuel Hicks, Master, 5 Seamen Carrying 3 Officers, 13 Merchants.
                  
                  
               